DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 2/10/2021 has been entered. Claims 4, 13, 14, 17 and 19 have been 
canceled. Claims 1-3, 5-12, 15-16, 18 and 20 remain for examination. 

Allowable Subject Matter
Claims 1-3, 5-12, 15-16, 18 and 20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments regarding claims 1 and 7 are considered persuasive. Accordingly, the prior art fails to disclose:
i. a computer-implemented method for processing cash-withdrawal transactions as recited in 
claim 1, the method comprising: 
 	receiving, by a terminal device, a cash-withdrawal transaction requested by a user for withdrawing a first amount of cash from the terminal device; determining, by the terminal device, whether sufficient cash is available to the terminal device to cover the first amount of cash; 
 	in response to determining that sufficient cash revenue is not available to the terminal device to cover the first amount of cash, presenting, by the terminal device, at least one option to the user to receive a first part of the first amount as one of a first voucher or a credit in a first digital wallet and a second part of the first amount dispensed as cash at the terminal device; 
 	receiving, by the terminal device, a first request indicating a selection of the at least one option by [[a]] the user, wherein the selection of the at least one option indicates that consent is provided by the user to receive the first part of the first amount as one of a first voucher or a credit in a first digital wallet and the second part of the first amount as cash dispensed from the terminal device; and 
initiating, by the terminal device 
ii. a system for processing cash-withdrawal transactions as recited in claim 7, the system comprising: 
a payment network server that is configured to: 
receive, from a terminal device, a first request indicating a selection of at least one option by a user, 
wherein the at least one option is presented on the terminal device when a cash-withdrawal transaction is requested by the user at the terminal device for withdrawing a first amount of cashApplicant(s): Abhishek Chaturvedi, et al. and when a second amount of cash available at the terminal device is less than the first amount, and 
wherein the selection of the at least one option indicates that consent is provided by the user to receive and a second part of the first amount dispensed as cash at the terminal device, and 
initiate procuring of the first voucher for the user or crediting of the first part of the first amount in the first digital wallet, based on the first request.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THIEN M LE/Primary Examiner, Art Unit 2887